                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CHARLES DIMRY,                                     Case No. 3:16-cv-01413-JD
                                                       Plaintiff,
                                   8
                                                                                           ORDER RE ATTORNEY’S FEES AND
                                                v.                                         COSTS
                                   9

                                  10    THE BERT BELL/PETE ROZELLE NFL                     Re: Dkt. No. 86
                                        PLAYER RETIREMENT PLAN, et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          In this benefits dispute under ERISA, plaintiff Dimry, a former NFL player, requests
                                  14   reasonable attorney’s fees and costs incurred in winning a remand of his disability claim against
                                  15   defendants. The Court overturned defendants’ denial of total and permanent disability benefits to
                                  16   Dimry because the administrative record indicated that defendants gave no consideration to
                                  17   Dimry’s substantial body of medical opinions documenting a possible total disability, and instead
                                  18   relied exclusively on a doctor who was regularly paid substantial sums by defendants and
                                  19   consequently had a financial incentive to give opinions favorable to them. In addition, defendants
                                  20   did not take into account a determination by an administrative law judge at the Social Security
                                  21   Administration that there were no jobs in the national economy that Dimry could perform. For
                                  22   these and other reasons, the Court concluded that defendants had abused their discretion in
                                  23   denying Dimry’s benefits claim, and remanded the matter for further proceedings consistent with
                                  24   its findings. See generally Dkt. No. 80. Dimry now requests an award of $279,300 in attorney’s
                                  25   fees and $2,635.62 in costs. Dkt. No. 86.
                                  26          The threshold question is whether Dimry is entitled to fees. ERISA provides that
                                  27   “reasonable attorney’s fees and costs” are available “to either party” in the Court’s discretion. 29
                                  28   U.S.C. § 1132(g)(1). In contrast to other statutes, Section 1132(g)(1) does not limit awards to
                                   1   “prevailing parties.” Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 251-52 (2010). All

                                   2   that is required is that the party seeking fees must show “some degree of success on the merits.”

                                   3   Id. at 255 (internal quotation omitted). The discretion to award fees is guided by the “general

                                   4   rule” that a successful ERISA plaintiff should, in the ordinary course, receive fees from the

                                   5   defendant. Smith v. CMTA-IAM Pension Trust, 746 F.2d 587, 589 (9th Cir. 1984).

                                   6            There is no question that Dimry achieved considerable success on the merits of his claim.

                                   7   The Court set aside the denial of his disability claim for abuse of discretion, which in any

                                   8   reckoning is a substantial and positive result. That the matter was remanded for further

                                   9   consideration is no bar to a fee award. Hardt expressly contemplated that a remand “without

                                  10   more” could constitute “some success on the merits,” Hardt, 560 U.S. at 256, and the

                                  11   circumstances here amply establish that the remand was made to correct defendants’ abuse of

                                  12   discretion in denying Dimry’s claims, which effectively denied him the kind of fair review he was
Northern District of California
 United States District Court




                                  13   entitled to under ERISA. A fee award is perfectly appropriate on this record, and our circuit has

                                  14   held as much in two unpublished opinions. See Flom v. Holly Corp., 276 Fed App’x 615, 616-17

                                  15   (9th Cir. 2008); Mizzell v. Provident Life & Accident Ins. Co., 32 Fed App’x 352, 353-54 (9th Cir.

                                  16   2002).

                                  17            The next question is whether the requested fees are reasonable. Dimry’s lawyers seek

                                  18   hourly rates of $450 for the associate on the case, and $900 for the partner. They support these

                                  19   hourly rates with evidence of prevailing rates in the market in the form of declarations from

                                  20   ERISA attorneys not involved in this dispute, and citations to fee awards in other cases that

                                  21   approved similar, albeit somewhat lower, hourly rates. See, e.g., Dkt. No. 86 at 8-9; Dkt. No. 91

                                  22   at 7-9; Dkt. No. 92-1. The attorneys also provided their time records, which present in a lodestar

                                  23   approach the time spent on specific tasks by each lawyer, and the amount billed for these tasks.

                                  24   Dkt. No. 86-3.

                                  25            These materials discharged the fee claimant’s burden of submitting evidence supporting

                                  26   the reasonableness of their rates, time use and overall bills. Hensley v. Eckerhart, 461 U.S. 424,

                                  27   433 (1983); Welch v. Metropolitan Life Ins. Co., 480 F.3d 942, 945 (9th Cir. 2007). Defendants

                                  28   do not present any facts to rebut or discount these showings. See Dkt. No. 90 at 7-9. They offer
                                                                                         2
                                   1   only generic complaints that the rates and fees were excessive, unsupported by counter-

                                   2   declarations or other meaningful evidence to prove their point. Their criticism of the billing

                                   3   entries is equally general and unhelpful to their argument. See Dkt. No. 90-1. Moreover, the

                                   4   Court’s review of the attorney time entries shows that they were consistent with good practices in

                                   5   terms of detail and specificity. Overall, defendants have not tendered any evidence that might call

                                   6   into question the reasonableness and fairness of the hourly rates and total fees plaintiff’s counsel

                                   7   seek. See United Steelworkers of America v. Retirement Income Plan for Hourly-Rated

                                   8   Employees of Asarco, Inc., 512 F.3d 555, 565 (9th Cir. 2008).

                                   9          Defendants’ objection that Dimry should not get full fees because a few claims were

                                  10   dismissed early in the case is also unpersuasive. All of Dimry’s claims arose from the same core

                                  11   of facts such that the work done on the dismissed claims was likely to have aided and overlapped

                                  12   with the successful abuse of discretion claim. Defendants have not shown otherwise, or that the
Northern District of California
 United States District Court




                                  13   dismissed claims were entirely distinct from the successful one. That is enough to find that all of

                                  14   Dimry’s claims were related for fee award purposes. See Hensley, 461 U.S. at 440; Schwarz v.

                                  15   Sec’y of Health & Human Servs., 73 F3d 895, 903 (9th Cir. 1995); see also Younkin v. Prudential

                                  16   Ins. Co. of America, 288 Fed App’x 344, 346 (9th Cir. 2008).

                                  17          An award of fees and costs is also warranted under the guidelines in Hummell v. S.E.

                                  18   Rykoff & Co., 634 F.2d 446, 453 (9th Cir. 1980). Strictly speaking, these factors are not contained

                                  19   in Section 1132(g)(1) and are not required by the statute to be taken into account. See Hardt, 560

                                  20   U.S. at 254-55. However, our circuit has “traditionally” looked to the Hummell guidelines and

                                  21   requires that they be considered, which Hardt did not foreclose. Simonia v. Glendale

                                  22   Nissan/Infiniti Disability Plan, 608 F.3d 1118, 1121 (2010) (citing Hardt, 560 U.S. at 255 n.8).

                                  23          An award here amply satisfies the five Hummell factors. First, defendants manifested a

                                  24   degree of culpability and bad faith in denying Dimry’s claim in the manner discussed in the merits

                                  25   order, Dkt. No. 80. Second, there is no dispute that defendants have the ability to pay the claimed

                                  26   fees and costs. Third, the award should have a deterrent effect on defendants from engaging in a

                                  27   similar abuse of discretion in handling other claims. Fourth, other claimants will be able to rely on

                                  28
                                                                                         3
                                   1   the Court’s merits decision to prosecute other benefits claims with defendants. And fifth, the

                                   2   relative merits tilted substantially in Dimry’s favor, as the remand order concluded.

                                   3          Nothing in the record indicates that this case should depart from the general rule of

                                   4   awarding fees and costs to successful ERISA litigants. Consequently, fees and costs are awarded

                                   5   as follows: (1) $279,370 in fees up to this motion; (2) $13,230 in fees for this motion (Dkt.

                                   6   No. 91-2); (3) $2,635.62 in costs; and (4) post-judgment interest at a rate and in an amount to be

                                   7   stipulated to by the parties as guided by statute. The stipulation should be filed by January 14,

                                   8   2019. Pre-judgment interest was not requested and the Court declines to award it. Blankenship v.

                                   9   Liberty Life Assurance Co. of Boston, 486 F.3d 620, 627-28 (9th Cir. 2007).

                                  10          IT IS SO ORDERED.

                                  11   Dated: December 22, 2018

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                    JAMES DONATO
                                  14                                                                United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
